Citation Nr: 0411259	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-23 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to November 
1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which 
denied entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, United 
States Code.  

This appeal is being REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



REMAND

The veteran in this action is seeking entitlement to an extension 
of the delimiting date for educational assistance benefits under 
Chapter 30, Title 38, United States Code, on the basis that she 
had a mental disability which prevented her from completing her 
chosen program of education during her period of eligibility.  

In support of her claim, the veteran has identified treatment from 
a VA medical facility, and treatment records dated from 1993 to 
2001 are of record.  The Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)) was signed into law by the 
President.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This change in the law is 
applicable to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not yet 
final as of that date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  
In the instant action, the veteran's claim was filed after the 
date of enactment; therefore, the VCAA is applicable.

A review of the record reflects that the veteran has not been 
advised of the notice and duty to assist provisions of the VCAA as 
they relate to this claim.  Furthermore, in light of the VA 
medical evidence demonstrating treatment for many years for 
depression and a schizoaffective disorder, the Board concludes 
that a remand for a VA medical opinion is necessary.  

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002), and any other applicable legal 
precedent are fully complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should schedule the veteran for a VA specialist 
examination of the veteran's mental disabilities.  The examiner is 
requested to review the claims folder prior to the examination.  
Based on a review of the claims file and the clinical findings of 
the examination, the examiner is requested to express an opinion 
as to whether the medical evidence establishes that the veteran 
was prevented from attending a program of education due to her 
mental and/or physical disabilities during the period from 
November 22, 1991 to December 3, 2001, and, if so, for what period 
of time was a program of education medically infeasible.  A 
complete rationale for any opinion expressed should be provided.  

3.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal, for which a notice of disagreement 
has been filed, remains denied, the veteran and her 
representative, if any, should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is to 
obtain additional development and adjudication, and the Board 
intimates no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





